 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   THERESA BROOKE, a married woman dealing                Case No. 2:19-cv-02534-WBS-EFB
     with her sole and separate claim,
12                                                          ORDER ON STIPULATION AND
                        Plaintiff,                          REQUEST TO SET ASIDE DEFAULT
13                                                          AND EXTEND DEFENDANT’S
              v.                                            DEADLINE TO RESPOND TO THE
14                                                          COMPLAINT
     SG DOWNTOWN LLC, a Delaware limited
15   liability company dba Kimpton The Sawyer,              Complaint Filed:       December 17, 2019

16                      Defendant.

17
18            For good cause shown, it is hereby ordered that the default against Defendant SG Downtown
19   LLC (“Defendant”) be set aside, and that Defendant may file an answer to Plaintiff’s complaint on or
20   before January 31, 2020.
21
22            Dated: January 21, 2020

23
24
25
26
27
28
          [PROPOSED] ORDER ON STIPULATION TO SET ASIDE DEFAULT AND EXTEND TIME TO ANSWER
                                             COMPLAINT
                                   CASE NO.: 2:19-CV-02534-WBS-EFB
     61317614v.1
